I concur insofar as the majority opinion finds that service of process by certified mail pursuant to Civil Rule 4.1(1) to be valid must be received by the individual sought to be *Page 365 
served or by an agent authorized to receive such service of process, for the reason that had it been intended that service by certified mail could be affected by delivery not only to the person to be served or an agent of such person authorized to receive such process, but also as specifically provided under Rule 4.1(3), with reference to resident service, by delivery to some person of suitable age and discretion at the point of delivery, then such a like provision would have been inserted in Rule 4.1(1) providing for receipt of service by certified mail by some person of suitable age and discretion.
For the foregoing reasons, I concur in the judgment rendered by this court, for although the certified mail was delivered at the address given by defendant in the lease, such service by certified mail, which was not received by the defendant or an agent authorized to receive such service of process, is insufficient to confer jurisdiction over the person of the defendant, who has not filed an answer or otherwise entered an appearance.
The logic of the rule as promulgated arises from the fact that in most cases the delivery of process by certified mail becomes effective and affords an efficient and less expensive means of acquiring jurisdiction over the person, while at the same time, under the provisions of App. R. 12(B) or Civ. R. 60(B)(5), depending upon whether a motion is made before or after judgment, relief is afforded persons over whom necessary jurisdiction of the person has not been acquired. *Page 366